Citation Nr: 1202463	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) at a May 2007 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in June 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Bilateral flat feet was not manifested in active service, and any current bilateral flat feet is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Bilateral flat feet was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in May 2006.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from bilateral flat feet that is etiologically related to his active service.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disability and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  As such, VA is not required to provide a VA examination in conjunction with the instant claim.

As indicated above, the instant claim was previously remanded by the Board in June 2010 for additional development.  Specifically, the Board noted there may be outstanding private treatment records, and indicated the Veteran should be requested to provide the requisite information and medical releases related to this treatment.  In a June 2010 letter, VA requested the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider that has treated him for flat feet since service.  The Veteran has not responded to this request.  As such, the Board finds there has been substantial compliance with the June 2010 remand, and adjudication of the instant claim may go forward without a request for these records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.")

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran contends that his currently diagnosed bilateral flat feet are directly related to his period of active service.  Specifically, the Veteran contends that his current disability is due to constant walking on concrete during security patrols in service. 

While the evidence reveals that the Veteran currently suffers from plantar fasciitis and adult-onset bilateral flat feet, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident or disorder incurred therein.  Service treatment records indicate the Veteran sought treatment for athlete's foot and acute injuries to the right ankle and left great toe.  However, these in-service records are absent complaints, findings or diagnoses of any chronic orthopedic disorders of the feet during service.  In this regard, the Board notes the Veteran does not assert in-service treatment for this condition.  See, e.g., May 2007 DRO hearing at 6.  In addition, while an April 1982 Report of Medical History indicates the Veteran noted a history of "foot trouble," accompanying physician notes indicate this referred to a bilateral fungus of the feet.  Finally, an April 1982 Report of Medical Examination indicates the Veteran's feet were found to be clinically normal on service separation.  Thus, there is no competent medical evidence that shows the Veteran suffered from flat feet during service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, supra.  In this case, the Veteran has a current diagnosis of bilateral flat feet and complaints of sore feet in service.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

In this case, there is no competent medical opinion establishing an etiological link between the Veteran's current diagnosis of bilateral flat feet and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that his current bilateral flat feet is the result of active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu, 2 Vet. App. 492.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence or an assertion of a continuity of symptomology since active service in the present case.  As noted above, records related to the Veteran's asserted non-VA treatment have not been associated with the claims file.  However, the Board observes the Veteran testified at the May 2007 DRO hearing that he only recently learned of his current flat feet disorder, and was provided orthotics by VA in approximately 2003.  This is approximately 20 years since the Veteran separated from service; this significant lapse in time between active service and the first evidence of a flat foot disorder weighs against the Veteran's claim.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed bilateral flat feet is etiologically related to his active service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is also probative evidence against the claim for direct service connection.  Finally, there is no competent medical opinion of record suggesting an etiological link between the Veteran's current disability and his active service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral flat feet, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral flat feet is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


